Opinion filed December 30, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00061-CV
                                  __________

                       VANETTE JOLLY, Appellant
                                        V.
        JEFF JOHNSON AND ROBBIE JOHNSON, Appellees


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 27457-B


                     MEMORANDUM OPINION
      This appeal involves a breach of contract claim that originates from a
settlement agreement executed by the parties. Appellees instituted the underlying
lawsuit. In addition to their breach of contract claim, Appellees sought injunctive
relief against Appellant to enforce the settlement agreement. Appellant asserted
counterclaims for breach of contract and fraud, in which she claimed that Appellees
had (1) breached and exceeded the restricted communication methods set out in the
settlement agreement and (2) made material misrepresentations regarding those
communications.
      Appellees filed a traditional motion for summary judgment, and Appellant
responded and asserted that material issues of fact existed regarding Appellees’
breach of contract claim. The trial court granted Appellees’ motion for summary
judgment and issued a mutual permanent injunction by which it enforced the parties’
settlement agreement. The trial court also awarded Appellees attorneys’ fees in the
amount of $2,175.82. Appellant thereafter nonsuited her counterclaims, and this
appeal followed.
      On appeal, Appellant asserts that the trial court erred when it granted summary
judgment in favor of Appellees because (1) specific performance is not an
appropriate remedy to enforce the parties’ settlement agreement, and (2) based upon
the summary judgment evidence, material fact issues exist on Appellees’ breach of
contract claim. Because we agree that material issues of fact exist, we reverse and
remand.
                              I. Factual Background
      The parties to this appeal are neighbors. The parties previously entered into a
settlement agreement to resolve their dispute over the excessive barking and noise
that was generated by Appellant’s dog-boarding facility, which she operates on her
property.
      Under the terms of the settlement agreement, Appellant agreed to install
sound-proofing materials between her facility and Appellees’ property. Appellant




                                         2
also agreed that she would not allow dogs to be outdoors except between 8 a.m. and
5 p.m. each day. Appellees agreed to plant trees on their property as a sound-
proofing measure and to communicate with Appellant by text message if they heard
dogs barking before or after the agreed hours of 8 a.m. to 5 p.m. In the settlement
agreement, the parties specified that only Appellee Robbie Johnson would
communicate with Appellant. If dogs were barking, Appellant agreed to retrieve
and bring any barking dog inside, “as soon as practical,” and to reply to Appellee
Robbie Johnson’s texts “as to when this can be accomplished.”            The parties
acknowledged that Appellant could let the dogs out for a bathroom break at night,
and Appellant agreed that if the dogs began barking during those bathroom breaks,
she would bring them back inside.
      Appellees contended that, despite the agreement, they continued to hear dogs
barking from Appellant’s property at all hours of the day and night. On numerous
occasions, according to Appellees, Appellant failed to respond to Appellee Robbie
Johnson’s texts in a timely manner. Appellees further asserted that, on occasion,
Appellant did not respond to their texts until the agreed upon time for the dogs to be
outside. For example, Appellant responded at 7:50 a.m. to texts that Appellees had
sent at around 6:30 a.m. the same day.
      Appellant denied that it was her boarded dogs that were barking and disturbing
Appellees. Both parties’ summary judgment evidence, which is conflicting, also
indicates that Appellant disputed that it was her boarded dogs that were barking in
every instance.
      As their summary judgment evidence, Appellees attached numerous
screenshots of text messages—complete with dates and times—which they had sent




                                          3
to Appellant, and in which they notified her that dogs were barking outside the hours
agreed upon by the parties. The screenshots show Appellant’s response to some
messages, as well as her lack of response to others. Appellant’s texted responses to
these messages run the gambit from simple acknowledgements of Appellees’
messages, to reassurances that she was checking on the dogs, to more extensive
explanations that either she was not home, that she did not hear barking, or that the
barking was not coming from her dogs. 1
        Appellant’s summary judgment evidence consisted of affidavits by Appellant
and her daughter, who manages the business; photographs of the sound-proofing
measures both parties had undertaken pursuant to the settlement agreement; and a
screenshot of a text message exchange purportedly with Appellee Jeff Johnson, in
violation of the terms of the agreement. In the affidavits, Appellant and her daughter
assert that Appellees constantly harassed them in bad faith in regard to their business,
with the clandestine purpose of shutting down Appellant’s business so they could
purchase her property from her at a cheap price.
                       II. Standard of Review – Summary Judgment
        We review a traditional summary judgment de novo. KMS Retail Rowlett,
LP v. City of Rowlett, 593 S.W.3d 175, 181 (Tex. 2019); Mann Frankfort Stein &
Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We take as true
all evidence favorable to the nonmovant, and we indulge every reasonable inference
and resolve any doubts in the nonmovant’s favor. KMS Retail, 593 S.W.3d at 181;
Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). We



        On multiple occasions, Appellant states in text messages that the barking dogs are her “personal”
        1

dogs (which, she asserts, are not subject to the settlement agreement) or other dogs in the neighborhood.




                                                   4
credit evidence favorable to the nonmovant if reasonable jurors could do so, and we
disregard contrary evidence unless reasonable jurors could not. Samson Expl.,
LLC v. T.S. Reed Props., Inc., 521 S.W.3d 766, 774 (Tex. 2017); Boerjan v.
Rodriguez, 436 S.W.3d 307, 311–12 (Tex. 2014). The movant bears the burden of
showing that no genuine issue of material fact exists and that it is entitled to
judgment as a matter of law. TEX. R. CIV. P. 166a(c); see KMS Retail, 593 S.W.3d
at 181; Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d. 254, 257 (Tex. 2017). If
the initial burden is met, the burden then shifts to the nonmovant to raise an issue of
material fact. Amedisys, Inc. v. Kingwood Home Health Care, LLC, 437 S.W.3d
507, 511 (Tex. 2014) (citing City of Houston v. Clear Creek Basin Auth., 589 S.W.2d
671, 678–79 (Tex. 1979)). The evidence raises a genuine issue of material fact if
“reasonable and fair-minded jurors could differ in their conclusions in light of all of
the evidence presented.” Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754,
755 (Tex. 2007).
                                    III. Analysis
      Settlement agreements are governed by the law of contracts. Schlumberger
Tech. Corp. v. Swanson, 959 S.W.2d 171, 178 (Tex. 1997); Williams v. Glash, 789
S.W.2d 261, 264 (Tex. 1990). To recover on a breach of contract claim, the plaintiff
must conclusively establish each of the following elements: (1) the existence of a
valid contract, (2) performance or tendered performance by the plaintiff, (3) breach
of the contract by the defendant, and (4) damages sustained as a result of the
defendant’s breach. Stallion Oilfield Servs. Ltd. v. Gravity Oilfield Servs., LLC, 592
S.W.3d 205, 214–15 (Tex. App.—Eastland 2019, pet. denied) (citing USAA Tex.
Lloyds Co. v. Menchaca, 545 S.W.3d 479, 501 n.21 (Tex. 2018)). The central issue




                                          5
in this appeal concerns the third element: whether Appellant breached the contract,
i.e., the settlement agreement. Based on the record before us, we hold that material
issues of fact exist as to this element.
      In this case, Appellees had the burden to show that no genuine issue of
material fact exists and that they are entitled to judgment as a matter of law. We
note that Appellees’ own summary judgment evidence shows that a genuine issue of
material fact exists on the breach of contract claim that they have asserted—the
screenshots of text messages show many instances in which Appellant contends that
the barking dogs are not her boarded dogs, or that she does not observe any barking
at all. The question of whether Appellant violated the parties’ settlement agreement
by allowing her boarded dogs to bark outside during the agreed-upon “quiet hours”
of 5 p.m. to 8 a.m. is answerable only if it could be determined from the evidence
that (1) barking did occur, and (2) the barking was done by the dogs that were the
subject of the agreement. Here, Appellees’ summary judgment evidence does not
conclusively establish either of those facts. Further, even if Appellees’ summary
judgment evidence was not lacking in that regard, Appellant’s summary judgment
evidence controverted Appellee’s evidence and raised the same disputed issue of
material fact: whether dogs were barking during the agreed upon “quiet hours” and,
if so, whether the barking dogs were Appellant’s.
      Moreover, the terms of the settlement agreement dictate that Appellant was
required to bring barking dogs inside “as soon as practical.” Although Appellees
contend that Appellant would often intentionally delay her responses to their text
messages, the exchanged text messages also show that Appellant frequently
provided explanations for her delayed responses.




                                           6
        Based on the record before us, we hold that Appellees failed to conclusively
establish every element of their breach of contract claim as a matter of law and, thus,
failed to carry their summary judgment burden. Therefore, the trial court erred when
it granted summary judgment in favor of Appellees. Accordingly, we sustain
Appellant’s sole issue on appeal. 2
                                      IV. This Court’s Ruling
        We reverse the judgment of the trial court and remand this cause to the trial
court for further proceedings consistent with this opinion.




                                                           W. STACY TROTTER
                                                           JUSTICE


December 30, 2021
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J.3

Bailey, C.J., not participating.




        2
          In light of our holding, we need not address Appellant’s argument concerning whether Appellees
are entitled to specific performance. See TEX. R. APP. P. 47.1.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      7